Citation Nr: 1313369	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  06-37 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder with a rash, claimed as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for a kidney disorder, claimed as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by a United States Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied service connection for kidney problems and reopen previously-denied claims for service connection for a heart condition and a skin condition, but denied service connection for those claims on the merits.  

In November 2009, the Veteran had a Board videoconference hearing before a Veterans Law Judge. 

In February 2010, the Board reopened the claim for service connection for a skin disorder.  The Board then remanded the issue for additional development of the claim on the merits.  The Board also remanded the kidney disorder claim for the development of additional evidence. 

In July 2011, the Board informed the Veteran that the Veterans Law Judge who conducted the 2009 videoconference hearing was no longer employed by the Board.  The Board asked the Veteran to state whether he wanted to have a new Board hearing.  In July 2011, the Veteran responded that he did not want to have a new Board hearing.

Although the issue of service connection for a heart disorder was previously before the Board, in a December 2012 decision, the Appeals Management Center granted service connection for coronary artery disease.  Accordingly, that issue has been resolved and is no longer before the Board.   

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of whether clear and unmistakable error was committed in the 1983 rating decision denying service connection for hypertension has been raised by the Veteran's representative in January 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the February 2010 remand, the Board instructed that the Veteran undergo VA medical examinations with file reviews and opinions regarding the claims for service connection for skin and kidney disorders.  Records in the claims file reflect that examinations were scheduled for May 2010.  It was recorded that the Veteran failed to report for the examinations.  The AMC prepared a supplemental statement of the case (SSOC) and returned the case to the Board.  

In March 2011, the Veteran wrote that he reported in May 2010 for examinations at the Asheville, North Carolina VA Medical Center.  He stated that he was told that the date he reported was not the date of the examinations.  He reported that the examinations were rescheduled, and were completed in June 2010.  There are no reports of these examinations in the record.  In September 2011, the Board again remanded the case to obtain the reports of the June 2010 examination.  No such examinations were obtained.  However, a VA outpatient skin evaluation report was obtained, dated in June 2010.  It is possible the Veteran was referencing this report when indicating he had an "examination."  There is no indication, however, regarding any kidney examination.  

Pursuant to 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination 
and a claimant, without, good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate an original claim, VA may proceed with the adjudication of the claim based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).

The Veteran indicated that he reported to the May 2010 examination on the wrong day.  It is unclear whether, in fact, the Veteran did have VA examinations in June 2010, as there is no indication in the record whether AMC attempted to obtain such reports and the results of their inquiry.  In light of the above, the Board finds that the Veteran should be afforded new skin and kidney examinations.  38 C.F.R. § 3.159 (2012).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran identify any private treatment providers who have recently treated him for his skin and/or kidney conditions.  After securing the necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain relevant VA treatment records from the VA Medical Center in Columbia, South Carolina dating from May 2006 to the present.  

3.  Attempt to obtain any VA examination reports conducted in June 2010 pertaining to the Veteran's skin and kidneys and associate it with the claims file or Virtual VA file.  If there are no such examination reports that exist, the RO/AMC must annotate the claims file to state such and must notify the Veteran that there are no VA examination reports from June 2010. 

4.  Schedule the Veteran for a VA skin examination to determine the nature of the claimed skin disorder and to obtain an opinion as to whether any current disability is related to service or the service-connected diabetes.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination. 

Based on a review of the claims file, the examiner is requested to provide a diagnosis for any skin disorder found.  If no skin disorder is present, the examiner should so state.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed disorder, if present, arose during service or is etiologically related to the Veteran's period of active service.  If not, the examiner should provide an opinion as to whether the Veteran's skin disability was caused by his service connected diabetes.  If not caused by diabetes, the examiner should opine whether the skin condition is permanently worsened beyond natural progression (aggravated) as a result of the Veteran's diabetes.  If aggravation is shown, the examiner should attempt to quantify the degree that the diabetes has worsened the skin disorder.  The examiner should explain the reasoning for the opinions provided.

5.  The Veteran should also be afforded a VA kidney evaluation to determine the nature of the claimed kidney disorder and to obtain an opinion as to whether such is related to the Veteran's service-connected diabetes or hypertension.  If examination is necessary, one should be conducted.  The Veteran's claims file must be reviewed by the examiner.  

Based on a review of the claims file and evaluation of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's kidney disorder was caused by the Veteran's diabetes mellitus and/or hypertension.  If not caused by those disabilities, the examiner should opine whether the kidney condition is permanently worsened beyond natural progression (aggravated) as a result of the Veteran's diabetes and/or hypertension.  If aggravation is shown, the examiner should attempt to quantify the degree that the kidney condition has been worsened by the diabetes and hypertension.  The examiner should explain the reasoning for the opinions provided.

6.  After completion of the above development to the extent possible and any additional development deemed necessary, the Veteran's skin and kidney disorder claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

